t c memo united_states tax_court michael w allen petitioner v commissioner of internal revenue respondent docket no filed date michael w allen pro_se david l zoss for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies and penalties with respect to petitioner’s income taxes for and the years at issue for respondent determined a dollar_figure deficiency and determined petitioner was liable for a dollar_figure accuracy-related_penalty under sec_6662 for respondent determined a dollar_figure deficiency and 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the continued determined petitioner was liable for a dollar_figure accuracy-related_penalty under sec_6662 for respondent determined a deficiency of dollar_figure and determined petitioner was liable for a dollar_figure accuracy-related_penalty under sec_6662 there are four issues for decision the first issue is whether compensation petitioner received from an american indian_tribe during the years at issue is taxable to him we hold that it is the second issue is whether petitioner may reduce his income by dollar_figure for we hold that he may not the third issue is whether petitioner is entitled to deductions beyond those reported on his returns for the years at issue we hold that he is not the fourth issue is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for the years at issue we hold that he is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in lac du flambeau wisconsin at the time he filed the petition petitioner’s income during the years at issue petitioner is an enrolled member of the lac du flambeau band a federally recognized american indian_tribe the tribe the leadership of the tribe consists of an elected tribal council petitioner served as vice chairman of the tribal continued tax_court rules_of_practice and procedure unless otherwise indicated council during the years at issue he earned compensation_for his services as an elected tribal council member of dollar_figure in dollar_figure in and dollar_figure in the tribe also paid petitioner dollar_figure of other income in and dollar_figure of other income in petitioner was also a board member of simpson electric co simpson an electric company owned and operated by the tribe the tribe paid petitioner dollar_figure in for attending simpson board meetings petitioner also served as executive director of the great lakes intertribal council inc glitc a nonprofit corporation during the years at issue glitc paid petitioner weekly compensation petitioner received distributions from two iras during the years at issue one in and the other in petitioner’s income_tax returns during the years at issue petitioner did not report his compensation_for serving as vice chairman of the tribal council on his income_tax returns for and nor the ira_distributions he received in and on his return for petitioner made an unexplained adjustment that reduced his income by dollar_figure petitioner did report however his compensation from glitc on his return for each year at issue he also reported the other income he received from the tribe on his returns for and 2petitioner also served as the tribal vice president from date through date and he reported his compensation from the tribe for serving on the tribal council and the simpson board on his return for petitioner reported tax due of dollar_figure for dollar_figure for and dollar_figure for respondent’s examination and the petition respondent examined petitioner’s returns for the years at issue and issued petitioner a notice_of_deficiency deficiency_notice dated date in the deficiency_notice respondent determined that the compensation petitioner received from the tribe for serving as an elected tribal council member was taxable_income for and that the ira_distributions were includable in gross_income for and that petitioner was not entitled to a dollar_figure adjustment in and that petitioner was liable for the accuracy-related_penalty petitioner timely filed a petition for review with this court opinion petitioner asserts that the income he received from both glitc and the tribe during the years at issue is exempt from taxation that he is entitled to deductions beyond those claimed on his returns for the years at issue and that he is not liable 3although petitioner reported his compensation from glitc for all the years at issue and for serving on the simpson board and the tribal council in on his returns for the relevant years petitioner now contends that these items are exempt from taxation a taxpayer’s characterization of an item on his or her income_tax return may be considered an admission against the taxpayer’s interest 20_tc_449 doll v commissioner tcmemo_2005_269 for the accuracy-related_penalty we address each issue in turn after first considering the burden_of_proof i burden_of_proof petitioner generally has the burden_of_proof see rule a petitioner asserted for the first time in his reply brief that the burden_of_proof should be shifted to respondent sec_7491 applies to this case because the examination of petitioner’s income_tax returns for the years at issue began after the statute’s effective date but petitioner failed to substantiate the claimed expenses and failed to maintain adequate_records accordingly petitioner does not meet the requirement sec_4petitioner also asserts for the first time in his post- trial brief that he used an ira distribution he received in to finance a first-time home purchase petitioner stipulated before trial however that he had not reached age when he received either ira distribution that neither ira distribution was received on account of death disability medical_expenses higher education expenses or to finance a first-time home purchase and that both ira_distributions were taxable a stipulation of fact is binding on the parties and is treated as a conclusive admission rule e the court will not permit a party to a stipulation to qualify change or contradict the stipulation except where justice requires id petitioner did not ask to be relieved from the stipulations or present grounds that he should not be bound to his admission see id israel v commissioner tcmemo_2003_338 said v commissioner tcmemo_2003_148 affd 112_fedappx_608 9th cir we conclude that the stipulations are binding and accordingly we need not further consider petitioner’s assertions regarding his ira_distributions sec_7491 shifts the burden_of_proof to the commissioner under certain circumstances if the taxpayer introduces credible_evidence and satisfies the necessary substantiation and documentation requirements sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of enactment of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 to shift the burden_of_proof under sec_7491 and the burden therefore remains with petitioner ii taxability of payments petitioner received from the tribe respondent determined that the amounts petitioner received as compensation_for his services as an elected official of the tribal council are subject_to federal_income_tax petitioner contends that these amounts are exempt from tax it is well established that native americans or american indians as u s citizens are subject_to the federal_income_tax unless an exemption is created by treaty or statute 351_us_1 99_tc_554 affd 34_f3d_742 9th cir for such an exemption to be valid it must be based upon clearly expressed language in a statute or treaty squire v capoeman supra 625_f2d_910 9th cir 90_tc_249 while citing numerous treaties and statutes petitioner has pointed to no provision that would exempt the compensation he received we address the major arguments that petitioner raises none of which we find exempts the compensation petitioner received 6we have treated petitioner as admitting that his compensation from glitc and simpson is taxable petitioner has not introduced any evidence with regard to this compensation to overcome his admission see doll v commissioner supra the analysis of the taxability of these payments is the same as that relating to petitioner’s compensation_for his services on the tribal council first petitioner argues that his income is exempt_function_income within the meaning of sec_527 and is therefore not taxable to him sec_527 taxes political organizations on their political_organization_taxable_income sec_527 and b political_organization_taxable_income does not include exempt_function_income sec_527 petitioner is not a political_organization accordingly sec_527 does not exempt his income from taxation petitioner also argues that his income is derived from a fishing-rights-related activity through a qualified_indian_entity and is therefore exempt sec_7873 sec_7873 does provide a tax exemption for income derived from a fishing-rights-related activity by a member of an indian_tribe directly or through a qualified_indian_entity petitioner has not introduced any evidence however to establish that the requirements of this section were met during the years at issue specifically petitioner did not show that his income was attributable to any fishing-rights-related activity nor received from an entity that satisfied the ownership gross_receipts and management tests to meet the definition of a qualified_indian_entity see sec_7873 accordingly petitioner has not proven that this section applies to his compensation and he may not rely on it to exclude any of his income from taxation petitioner also argues that his income is not taxable under revrul_59_354 1959_2_cb_24 revrul_59_354 supra excludes compensation_for the duties performed by elected tribal council members from the definition of wages for the purposes of fica futa and income_tax_withholding petitioner misconstrues the revenue_ruling and its relevance the revenue_ruling does not exempt petitioner’s income from tax see allen v commissioner tcmemo_2005_118 doxtator v commissioner tcmemo_2005_113 a tribal official whether elected or appointed is subject_to income_tax on the compensation received for rendering services to the tribe unless a treaty or statute specifically provides an exemption see 78_tc_137 affd 709_f2d_564 9th cir 71_tc_980 affd 617_f2d_507 8th cir petitioner has not shown that either a treaty or a statute specifically exempts any of his compensation accordingly we sustain respondent’s determination that the compensation petitioner received is subject_to tax iii petitioner’s unexplained adjustment petitioner claimed an unexplained adjustment_to_gross_income of dollar_figure on his return for petitioner did not provide any evidence concerning this adjustment this amount does not correspond to any items of income he reported on his return for and it is unclear from the record how petitioner arrived at this amount presumably petitioner adjusted his gross_income to subtract the income he believed was not taxable as explained previously payments that petitioner received from the tribe and other entities are taxable because no explicit statutory exemption applies see hoptowit v commissioner supra pincite- jourdain v commissioner supra moreover petitioner has introduced no evidence to prove this adjustment was appropriate accordingly we sustain respondent’s disallowance of this adjustment iv additional deductions petitioner claims on brief despite not having any documents to substantiate his expenses that he is entitled to certain deductions beyond those he originally reported on his returns for the years at issue for example petitioner claims he lives in an empowerment_zone and or an enterprise_community and is therefore entitled to additional or increased deductions such as increased depreciation_deductions petitioner also claims that he is entitled to deduct certain expenses such as depreciation insurance mileage on his car house expenses office expenses and miscellaneous expenses for items such as clothing and cleaning and personal deductions we are thus asked to decide whether petitioner is entitled to deductions in excess of those reported on his returns we begin with two fundamental principles of tax litigation first as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a see 7this principle is not affected by sec_7491 because as described previously petitioner failed to substantiate claimed expenses and failed to maintain required records see sec_7491 and b accordingly the burden_of_proof remains continued 503_us_79 290_us_111 second deductions are a matter of legislative grace and the taxpayer must show that he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner supra a taxpayer shall keep such permanent records or books of account as are sufficient to establish the amount_of_deductions claimed on the return sec_6001 sec_1_6001-1 e income_tax regs the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_304 citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction this court may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose continued with petitioner inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir certain business_expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir for such expenses only documentary_evidence will suffice we now address whether petitioner is allowed to deduct any amounts beyond those he reported on his returns we find that he may not petitioner has not introduced evidence to substantiate the additional deductions he claims he has simply stated in his brief that he is entitled to these deductions statements in briefs and exhibits attached to briefs are not evidence see rule b 115_tc_376 ndollar_figure affd 283_f3d_1258 11th cir as petitioner has introduced no evidence regarding these claimed deductions we cannot estimate the amounts of the deductions under the cohan_rule see cohan v commissioner supra accordingly petitioner 8in his reply brief petitioner also requests additional time to supply information regarding the lease of equipment evidence pertaining to petitioner’s claims should have been introduced at trial see rule petitioner may not introduce any further evidence see id is not entitled to deduct any expenses beyond those originally reported on his returns for the years at issue v accuracy-related_penalty we turn now to respondent’s determination in the deficiency_notice that petitioner is liable for the accuracy-related_penalty under sec_6662 for each of the years at issue respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalty see 116_tc_438 a taxpayer is liable for an accuracy-related_penalty in the amount of percent of any part of an underpayment attributable to among other things a substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax under sec_6662 if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 b and d a sec_1_6662-4 income_tax regs respondent has met his burden of production with respect to petitioner’s substantial_understatement_of_income_tax for the years at issue the following table demonstrates that petitioner understated his income_tax for each year at issue in an amount greater than 9respondent determined in the alternative that petitioner was liable for the accuracy-related_penalty for negligence or disregard of rules or regulations under sec_6662 for the years at issue because respondent has proven that petitioner substantially understated his income_tax for the years at issue we need not consider whether petitioner was negligent or disregarded rules or regulations dollar_figure or percent of the tax required to be shown on his return year tax reported required tax understatement dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1 b income_tax regs while the commissioner bears the burden of production under sec_7491 the taxpayer bears the burden_of_proof with respect to reasonable_cause higbee v commissioner supra pincite petitioner failed to report his income from the tribe for his services as a tribal council member in and claimed an unexplained adjustment_to_gross_income in and failed to substantiate deductions he claimed on brief petitioner also failed to present any evidence showing that his substantial_understatement for each of the years at issue was due to reasonable_cause and that he acted in good faithdollar_figure accordingly we sustain respondent’s determination that petitioner is liable for the accuracy-related_penalty under sec_6662 for each of the years at issue we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent 10petitioner argues that the complexity of issues in this case gave him reasonable_cause for his substantial understatements see 56_tc_228 we disagree there is no uncertainty as to petitioner’s legal_obligation here see eg 59_tc_473 rosanova v commissioner tcmemo_1985_306 grant v commissioner tcmemo_1980_242
